239 S.W.3d 630 (2007)
Eugene WHITE, Appellant,
v.
GENERAL MOTORS AND TREASURER OF MISSOURI, AS CUSTODIAN OF THE SECOND INJURY FUND, Respondent.
No. ED 88966.
Missouri Court of Appeals, Eastern District, Division Two.
December 4, 2007.
Eugene White, St. Louis, IL, pro se.
Barbara Toepke, St. Louis, MO, Daniel J. Harlan, St. Charles, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Eugene White ("Employee") appeals from a judgment of the Labor and Industrial *631 Relations Commission ("the Commission") awarding him seven and one half percent permanent partial disability to the body as a whole. Employee contends that the Commission overlooked credible evidence that would warrant compensation greater than seven and one half percent of the body as a whole. Employee further argues that "the Second Injury Fund is liable to [Employee] for no less than the synergistic effect of permanent partial disability resulting from his work related injuries and his preexisting injury."
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).